      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK CARRIER and DORA                     Case No.: 1:21-cv-03161-TWT
CARRIER, individually, and on
behalf of all others similarly situated;   PLAINTIFFS’ MEMORANDUM OF
                                           LAW IN SUPPORT OF
             Plaintiffs,                   EMERGENCY MOTION FOR
                                           EXPEDITED DISCOVERY AND
      vs.                                  REQUEST FOR EXPEDITED
                                           HEARING
RAVI ZACHARIAS
INTERNATIONAL MINISTRIES,
INC., a 501(c)(3) Corporation; RZIM
PRODUCTIONS, INC., a Georgia
Non-Profit Corporation;
MARGARET ZACHARIAS, in her
Capacity as ADMINISTRATOR OF
THE ESTATE OF RAVI KUMAR
ZACHARIAS,

             Defendants.
         Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 2 of 25




                                        TABLE OF CONTENTS

                                                                                                                      Page

INTRODUCTION .....................................................................................................1

FACTUAL BACKGROUND ....................................................................................3

ARGUMENT .............................................................................................................9

         I.       LEGAL STANDARD FOR EXPEDITED DISCOVERY ...................9

                  A.       Defendants Obtained Funds by Deceit .....................................10

                  B.       There is Imminent Danger That Property and Assets Will Be

                           Lost ............................................................................................13

                  C.       Plaintiffs’ Discovery Requests are Narrowly Tailored .............17

         II.      AN IMMEDIATE HEARING ON PLAINTIFFS’ MOTION FOR

                  EXPEDITED DISCOVERY IS WARRANTED. ...............................18

CONCLUSION ........................................................................................................20




                                                             i
         Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 3 of 25




                                      TABLE OF AUHTORITIES
                                                                                                               Page(s)

Cases

Arista Records LLC v. Does 1-7, No. 3:08CV18 CDL,
  2008 WL 542709 (M.D. Ga. Feb. 25, 2008) .........................................................9

Commissariat a l’Énergie Atomique v. Dell Computer Corp., No. 03-CV-484-KAJ,
 2004 WL 406351 (D. Del. March 3, 2004) ..........................................................16

Educata Corp. v. Scientific Computers, Inc., 599 F. Supp. 1084 (D. Minn. 1984),
 aff’d in part, rev’d in part on other grounds, 746 F.2d 429 (8th Cir. 1985) .......16

Ellsworth Associates, Inc. v. United States, 917 F. Supp. 841 (D.D.C. 1996) ....9, 13

Johnson v. Board of Regents, 263 F.3d 1234 (11th Cir. 2001) .................................8

L.E.A. Dynatech, Inc. v. Allina, 49 F.3d 1527 (Fed. Cir. 1995) ..............................18

Qwest Commc'ns Int'l, Inc. v. Worldquest Networks, Inc.,
 213 F.R.D. 418 (D. Colo. 2003) .......................................................................9, 17

TracFone Wireless, Inc. v. Holden Prop. Servs., LLC,
 299 F.R.D. 692 (S.D. Fla. 2014) .............................................................................9

United States v. Mayer, No. 03-CV-415-T26-TGW,
 2003 WL 1950079 (M.D. Fla. Feb. 20, 2003) ......................................................13

Rules

Fed. R. Civ. P. 26 .......................................................................................................8

Fed. R. Civ. P. 26(d)(1)..............................................................................................8
Fed. R. Civ. P. 30 .......................................................................................................8

Fed. R. Civ. P. 33 .......................................................................................................8


                                                            ii
         Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 4 of 25




                                      TABLE OF AUHTORITIES
                                                                                                               Page(s)
Rules

Fed. R. Civ. P. 34 .......................................................................................................8
Fed. R. Civ. P. 36 .......................................................................................................8

N.D. Ga. L.R. 7.2(B) ................................................................................................18




                                                            iii
        Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 5 of 25




    PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
EMERGENCY MOTION FOR EXPEDITED DISCOVERY AND REQUEST
                FOR EXPEDITED HEARING

        Plaintiffs Derek Carrier and Dora Carrier (“Plaintiffs”), pursuant to Federal

Rules of Civil Procedure Rule 26(d) and Local Rules 7.2(B) and 26.2(B), hereby

file this Memorandum of Law in Support of their Emergency Motion for Expedited

Discovery (“Motion”). Plaintiffs respectfully request that this Motion be heard on

an expedited basis. In support thereof, Plaintiffs state as follows:

                                 INTRODUCTION

        Defendants Ravi Zacharias International Ministries, Inc., RZIM Productions,

Inc. (together, “RZIM”), and Margaret Zacharias, in her capacity as Administrator

of the Estate of Ravi Kumar Zacharias (“Estate”) by and through decedent Ravi

Zacharias (“Zacharias”), (collectively, “Defendants”), induced and bilked

thousands, if not tens or hundreds of thousands, of well-meaning and faithful

Christians out of financial contributions totaling at least tens of millions of dollars.1

RZIM and Zacharias deceived Plaintiffs and the putative Class under the guise of

being faith-filled Christian leaders, who were devoted to Christian evangelism, the

apologetic defense of Christianity, and humanitarian efforts.2 Plaintiffs and



1
    Class Action Complaint (“Complaint”), ¶ 2.
2
    Id. at ¶¶ 3. 16–17, 19.

                                           1
       Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 6 of 25




putative Class Members placed their faith—and their monetary donations—with

RZIM and Zacharias to support RZIM’s stated mission of spreading the Gospel of

Jesus Christ and training disciples to defend Christianity around the globe.3

Instead, Plaintiffs’ and the putative Class’s donated funds supported an

organization led by a serial sexual predator and financed various modes of sexual

abuse of many women.4

      Defendants previously have shown themselves to be deceitful. They

defended Zacharias in the face of accusations of sexual abuse, failed to investigate

those accusations, used donated funds to finance sexual misconduct, and continue

to use donated funds for personal and other purposes that fall outside of their stated

missions.5 Plaintiffs reasonably conclude that further action by preliminary

injunction or other court action may be necessary to protect the funds Defendants

received via improper and deceitful means from any further waste, concealment,

and diminution of value during the pendency of this litigation.

      Accordingly, Plaintiffs seek an order permitting them to begin limited

discovery in this matter immediately and directing Defendants (1) to respond to

Plaintiffs’ written discovery requests and produce documents in response to


3
  Id. at ¶ 3.
4
  Id. at ¶¶ 3, 24–27.
5
  Id. at ¶¶ 28–29, 34.
                                          2
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 7 of 25




Plaintiffs’ requests for production within 14 days after entry of the requested order

and (2) to make themselves available for deposition, at a mutually convenient time,

between 21 and 35 days after entry of the requested order.

                           FACTUAL BACKGROUND

      Ravi Zacharias founded RZIM in 1984.6 RZIM’s reported mission was “to

support, expand, and enhance the preaching and teaching ministry of Ravi

Zacharias, distinctive in its strong evangelistic and apologetic foundation, intended

to touch both the heart and the intellect of the thinkers and opinion-makers of

society with the Truth of the Gospel of Jesus Christ.”7

      RZIM and Zacharias held themselves out to be Christian apologetics

charged with defending Christianity. RZIM and Zacharias further held themselves

out to be pious followers of the Holy Gospel, maintaining a religious level of

morality and following the teachings of Jesus Christ. Zacharias explicitly presented

himself as a devoted Christian, living a Christian lifestyle in keeping with the

Gospel of Jesus Christ and worthy of leading others in their Christian faith.



6
  Ravi Zacharias Int’l Ministries/RZIM, MINISTRY WATCH: EMPOWERING DONORS
TO CHRISTIAN MINISTRIES,
https://briinstitute.com/mw/ministry.php?ein=133200719 (last visited July 9,
2021); Complaint, ¶ 2.
7
  Ravi Zacharias Int’l Ministries/RZIM, MINISTRY WATCH: EMPOWERING DONORS
TO CHRISTIAN MINISTRIES, supra.

                                          3
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 8 of 25




Through conferences, seminars, and audio programming, Defendants, promised

prospective donors that their charitable contributions would support RZIM’s stated

mission, which includes spreading the Gospel of Jesus Christ and training disciples

to defend Christianity around the globe.8

      In January 2020, Plaintiffs contributed $30,000 to RZIM. The limited,

publicly available tax information shows that RZIM collected more than $26

million in gross receipts in 2014,9 following years of significant revenue.10 These

records suggest that many others, in addition to Plaintiffs, believed RZIM and



8
  Complaint, ¶ 3, 17, 19.
9
  Form 990, Ravi Zacharias Int’l Ministries,
https://990s.foundationcenter.org/990_pdf_archive/133/133200719/133200719_20
1509_990.pdf (last visited July 9, 2021); see also Sohn Dec., Ex. B.
10
   Form 990, Ravi Zacharias Int’l Ministries, ProPublica,
https://projects.propublica.org/nonprofits/display_990/133200719/2015_03_EO%2
F13-3200719_990_201409 ($29,407,538 in gross receipts for 2013) (last visited
July 12, 2021);
https://projects.propublica.org/nonprofits/display_990/133200719/2014_04_EO%2
F13-3200719_990_201309 ($18,395,166 in gross receipts for 2012) (last visited
July 12, 2021);
https://projects.propublica.org/nonprofits/display_990/133200719/2013_08_EO%2
F13-3200719_990_201209 ($17,074,465 in gross receipts for 2011) (last visited
July 12, 2021);
https://projects.propublica.org/nonprofits/display_990/133200719/2012_06_EO%2
F13-3200719_990_201109 ($20,875,459 in gross receipts for 2010) (last visited
July 12, 2021);
https://projects.propublica.org/nonprofits/display_990/133200719/2011_05_EO%2
F13-3200719_990_201009 ($15,721,084 in gross receipts for 2009) (last visited
July 12, 2021).
                                            4
       Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 9 of 25




Zacharias were engaged only in the holy, moral, and upstanding work of Christian

evangelism and apologetic outreach and, accordingly, donated to RZIM to support

that work.11

      Zacharias, however, was not who he claimed to be. For many years,

Zacharias was, in fact, a serial sexual predator, spiritual predator, and a prolific sex

offender.12 Zacharias provided funding for two massage spas starting in 2004, and

nearly two dozen massage therapists who worked at those spas confirmed that

Zacharias perpetrated sexual abuse, spiritual abuse, or both.13 Zacharias used

RZIM money to provide financial support to women he abused, elicited personal

and vulnerable histories from these women, and used “religious language during

their encounters.”14

      Zacharias’s payouts came in the form of large tips following massages,

showering the targets of his abuse with expensive gifts, and, in at least one




11
   See Complaint, ¶ 23.
12
   Id. at ¶¶ 2–3.
13
   Complaint, ¶ 25.
14
   Declaration of Bradford Rothwell Sohn in Support of Plaintiffs’ Emergency
Motion for Expedited Discovery (“Sohn Dec.”), Ex. A, Lynsey M. Barron &
William P. Eiselstein, Miller & Martin PLLC, Report of Independent Investigation
into Sexual Misconduct of Ravi Zacharias (Feb. 9, 2021) https://s3-us-west-
2.amazonaws.com/rzimmedia.rzim.org/assets/downloads/Report-of-
Investigation.pdf (“Miller & Martin Report”), at 5; see Complaint, ¶ 25.
                                           5
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 10 of 25




instance, paying $40,000 for a sexual abuse survivor’s culinary schooling.15 In

addition, Zacharias traveled with a personal massage therapist, who RZIM paid.

“On paper, her job title reflected other responsibilities, but it appears that her

primary job was to massage Mr. Zacharias.”16

      Monthly financial support for women Zacharias abused was also funneled

through Touch of Hope, a discretionary fund that RZIM earmarked as a

“humanitarian effort.”17 Despite this label, a significant portion of Touch of Hope’s

wire payments were made to “or for the benefit of” four women who were

Zacharias’s massage therapists at some point.18

      In 2017, Lori Anne Thompson, who was not one of Zacharias’s massage

therapists, brought allegations of sexual misconduct against Zacharias directly to

RZIM leadership and/or Board of Directors, reporting inappropriate

communications from and interactions with Zacharias.19 Zacharias claimed

innocence and threatened to leave RZIM; in turn, RZIM steadfastly defended

Zacharias despite having been provided with “a notebook of evidence” by and


15
   Miller & Martin Report, 5; Complaint, ¶ 34.
16
   Miller & Martin Report, 5; Complaint, ¶ 34.
17
   Miller & Martin Report, 5; Complaint, ¶ 34.
18
   Miller & Martin Report, 5; Complaint, ¶ 34.
19
   Open Letter from the International Board of Directors of RZIM on the
Investigation of Ravi Zacharias, RZIM, https://www.rzim.org/read/rzim-
updates/board-statement (last visited June 30, 2021); Complaint, ¶¶ 27–28.
                                           6
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 11 of 25




through an RZIM Board member and public relations consultant.20 RZIM’s actions

and failure to respond appropriately to reports of Zacharias’s sexual misconduct

furthered the public deception that Zacharias was a faith-filled, moral, and

upstanding Christian leader.21 RZIM’s acts and omissions further allowed

Zacharias to continue sexually abusing women under the cover of Christian

ministry and permitted Zacharias’s ongoing, deceptive fundraising efforts for

RZIM.22

      RZIM is entirely donor funded and engaged in a pattern and practice of

using donated funds for purposes other than the stated mission of Christian

evangelism and apologetic outreach.23 First, RZIM allowed donated funds to be

diverted for use in Zacharias’s schemes to perpetrate sexual abuse.24 Second,

RZIM used donated funds to defend Zacharias against Ms. Thompson’s allegations

and to attack her.25 Now, RZIM is using donated funds to deal with the aftermath

of the scandal that erupted when additional allegations of Zacharias’s rampant



20
   Open Letter from the International Board of Directors of RZIM on the
Investigation of Ravi Zacharias, RZIM, https://www.rzim.org/read/rzim-
updates/board-statement (last visited June 30, 2021); Complaint at ¶¶ 27–28.
21
   Complaint, ¶ 28.
22
   Id.
23
   Id. at ¶ 20.
24
   Id. at ¶ 34.
25
   See id. at ¶ 28.
                                          7
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 12 of 25




sexual abuse finally came to light in September 2020, including hiring Guidepost

Solutions, “a management/compliance consulting firm,” and victim-advocate

Rachael Denhollander to act as a “consultant.”26

      Moreover, Zacharias’s wife, Margaret Zacharias is the Administrator of

Zacharias’s Estate and remains a staunch supporter and defender of her husband.

She denies that her husband ever sexually abused women, despite ample evidence

to the contrary and in the face of the results of an independent investigation

detailing the abuse.27 Given Mrs. Zacharias’s steadfast denial of her husband’s

sexual misconduct, the Estate is unlikely to preserve funds that should be used to

compensate Plaintiffs and putative Class Members for their losses.

      Initiating limited discovery as to Defendants’ finances in short order is

necessary to protect Plaintiffs’ and the Class’s interests in Defendants’ property

and assets, which Defendants obtained through deceit and used for improper

purposes. This discovery is a critical first step in efforts to protect Defendants’

property and assets against concealment, loss, waste, destruction, further

expenditure, and/or diminution in value so that Plaintiffs and putative Class


26
   Open Letter from the International Board of Directors of RZIM on the
Investigation of Ravi Zacharias, RZIM, https://www.rzim.org/read/rzim-
updates/board-statement (last visited June 30, 2021).
27
   Margie Zacharias, Email published to https://defendingravi.com/ (last visited
July 12, 2021).
                                           8
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 13 of 25




Members stand a chance of recovering what rightfully should be returned to them.

                                   ARGUMENT

I.    LEGAL STANDARD FOR EXPEDITED DISCOVERY

      Rules 33 and 34 of the Federal Rules of Civil Procedure, as well as this

Court’s inherent powers to manage discovery, authorize this Court to grant the

requested relief. Fed. R. Civ. P. 26, 30, 33, 34 & 36. District courts have broad

discretion in managing discovery. Johnson v. Board of Regents, 263 F.3d 1234,

1269 (11th Cir. 2001). This discretion includes the authority to order expedited

discovery. Fed. R. Civ. P. 26(d)(1) (permitting the court to grant leave to conduct

discovery before parties to an action have conferred).

      “A court may allow expedited discovery upon a showing of good cause.”

Arista Records LLC v. Does 1-7, No. 3:08CV18 CDL, 2008 WL 542709, at *1

(M.D. Ga. Feb. 25, 2008); TracFone Wireless, Inc. v. Holden Prop. Servs., LLC,

299 F.R.D. 692, 694 (S.D. Fla. 2014) (“Federal courts allow parties to conduct

expedited discovery in advance of a Rule 26(f) conference where the party

establishes ‘good cause’ for such discovery.”). Good cause may be shown where

the plaintiffs have no other way of obtaining the information sought and where

time is of the essence. See Arista Records, 2008 WL 542709, at *3. In addition,

“[t]he good cause standard may be satisfied where a party seeks a preliminary

                                          9
        Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 14 of 25




injunction.” Qwest Commc'ns Int'l, Inc. v. Worldquest Networks, Inc., 213 F.R.D.

418, 419 (D. Colo. 2003), (citing, e.g., Ellsworth Associates, Inc. v. United

States, 917 F. Supp. 841, 844 (D.D.C. 1996).

         Here, there is good cause for the requested expedited discovery. First,

Plaintiffs have no other method of obtaining the information sought, which

Plaintiffs are informed and believe to be within Defendants’ exclusive control.

Time is of the essence to preserve RZIM’s remaining funds and assets. Second,

Plaintiffs must quickly assess whether further action, such as a preliminary

injunction or appointing a receiver, is warranted to take control of and safeguard

Defendants’ property and assets from concealment, loss, waste, destruction, further

expenditure, and/or diminution in value until the Court has the opportunity to rule

on the merits of Plaintiffs’ claims. Finally, Defendants have engaged in deceitful

practices, and they have—and continue to—divert and misuse funds rightfully

recoverable by Plaintiffs and the putative Class.

         A.    Defendants Obtained Funds by Deceit

         RZIM and Zacharias engaged in deceitful behavior to induce Plaintiffs and

putative Class Members to make financial contributions to RZIM, which Zacharias

led.28 RZIM and Zacharias deceived faithful Christians, soliciting their financial


28
     Complaint, ¶ 2.
                                           10
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 15 of 25




support for a purported mission of Christian evangelism, apologetic defense of

Christianity, and humanitarian efforts.29 RZIM and Zacharias bilked tens—if not

hundreds—of millions of dollars from well-meaning donors who believed RZIM

and Zacharias to be faith-filled Christian leaders.30 In fact, Zacharias was a prolific

sexual predator who used his ministry and RZIM funds to perpetrate sexual and

spiritual abuse against women.31

       RZIM and Zacharias, through conferences, seminars, and audio

programming, promised prospective donors that their charitable contributions

would support RZIM’s stated mission, which includes spreading the Gospel of

Jesus Christ and training disciples to defend Christianity around the globe.32

Instead, donated funds both supported an organization led by a sexual predator and

financed Zacharias’ sexual misconduct, including, but not limited to, financing

massage spas where Zacharias engaged in sexually predatory behavior and paying

hush money to the targets of his sex abuse.33 The deceitful nature of such transfers

of funds from RZIM to Zacharias’s targets of sex abuse raise the inference of

continued deceit and warrant immediate review of Defendants’ financial practices.


29
   Id.
30
   Id. at ¶ 2.
31
   Id. at ¶¶ 2–3.
32
   Id. at ¶ 3.
33
   Id.
                                          11
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 16 of 25




      After first refusing to even investigate allegations of Zacharias’s sexual

misconduct, RZIM hired a law firm years later to conduct an independent

investigation.34 That investigation concluded that Zacharias engaged in sexual

misconduct for years and that Zacharias used RZIM funds in the furtherance of that

abuse, also for years.35 RZIM has all but admitted that Zacharias’s actions—and

RZIM’s actions—wronged their financial supporters. RZIM’s CEO, who is also

Zacharias’s daughter, stated in a video posted to the ministry’s website that

Zacharias’s sexual misconduct and RZIM’s initial response to early allegations

were “diametrically opposed to everything [they] believe about the value and

dignity of every single person.”36 Yet Defendants have not offered to repay

donations received while they perpetrated these deceitful, wrongful acts. Instead,

Defendants continue to misuse the funds for damage control and for purposes other

than RZIM’s stated mission.37

      Plaintiffs’ counsel thoroughly reviewed available financial disclosures for

RZIM.38 Those financial disclosures included Form 990 tax documents that RZIM


34
   Miller & Martin Report, Sohn Dec., Ex. A at 1; Complaint at ¶¶ 28, 32.
35
   Miller & Martin Report at 3–5, 8–10, 12; Complaint at ¶ 34.
36
   Open Letter from the International Board of Directors of RZIM on the
Investigation of Ravi Zacharias, RZIM, https://www.rzim.org/read/rzim-
updates/board-statement (last visited June 30, 2021); see Complaint at ¶ 37.
37
   Sohn Dec., ¶¶ 10, 11; Complaint at ¶¶ 2, 3.
38
   Sohn Dec., ¶ 5.
                                         12
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 17 of 25




filed with the IRS from 2001 to 2015. These documents indicate that RZIM raised

nearly $18.85 million in 2011 with revenue generally increasing through fiscal

year 2014 when RZIM raised $25.7 million.39 Plaintiffs’ counsel have been unable

to locate additional Form 990s for RZIM after 2014, likely because they do not

exist. In 2015, RZIM changed its status from a 501(c)(3) nonprofit to a church or

association of churches, and the IRS does not require churches to file Form 990s.40

       MinistryWatch, an independent advocate group that provides information of

misleading and wasteful spending practices by charitable organizations, gives

RZIM a “C” transparency and accountability grade, presumably because it ceased

completing and publicly filing Form 990s.41 RZIM’s lack of transparency as to its

financial information gives Plaintiffs cause for concern that RZIM has moved, or

will move, donor funds and/or donor-funded assets, to other entities, charities, or

ministries, which would be contrary to donor intent.42

       B.     There is Imminent Danger That Property and Assets Will Be Lost

       Expedited discovery is particularly appropriate where, as here, there is the

potential for injunctive relief due to the risk of irreparable harm. See Ellsworth,



39
   Id.
40
   Id.
41
   Id. at ¶ 6.
42
   Id. at ¶ 11.
                                          13
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 18 of 25




supra, 917 F. Supp. at 844; see also United States v. Mayer, No. 03-CV-415-T26-

TGW, 2003 WL 1950079 at *1 (M.D. Fla. Feb. 20, 2003) (ordering expedited

discovery due to the risk of irreparable injury).

      There exists an imminent risk that Defendants’ property and assets will be

lost, concealed, or significantly diminished in value. Defendants have previously

used their resources—funded by donors like Plaintiffs and the putative Class—to

defend and coverup Zacharias’s misconduct. RZIM allowed the discretionary fund,

Touch of Hope, to be used to provide financial support for women Zacharias

sexually and spiritually abused.43 RZIM also defended Zacharias against sexual

misconduct allegations brought by Lori Anne Thompson in 2017.44 Now, RZIM is

no longer spreading the Gospel of Jesus Christ through ministry; RZIM is spending

funds on a consultant and a consulting firm to help respond to the sex abuse

scandal.45

      RZIM’s board of directors, has “engaged victim-advocate Rachael

Denhollander” who will act as a “consultant,” who will educate and advise



43
   Complaint, ¶ 34.
44
   Id. at ¶¶ 27–28.
45
   A Word from CEO Sarah Davis, RZIM,
https://www.facebook.com/RZIMfb/videos/as-ceo-sarah-davis-shared-in-her-last-
update-we-have-been-journeying-as-a-minist/305106931332208/
 (last visited August 17, 2021).
                                          14
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 19 of 25




[RZIM’s] Board and senior leadership in understanding trauma and abuse as well

as best-standards practices” and who will also “serve as a confidential liaison with

survivors and to help guide the process of care, justice, and restitution for those

who have been victimized.”46 In addition, RZIM has “engaged Guidepost

Solutions, a management/compliance consulting firm . . . to conduct a thorough

evaluation of RZIM, including its structures, culture, policies, processes, finances,

and practices.”47 Using donor funds to hire victim-advocate and consultant Rachel

Denhollander and Guidepost Solutions as a management/compliance consulting

firm is contrary to the donors’ intent in and purposes for giving to RZIM.

      In addition, RZIM announced in March 2021 that it would become a grant-

making organization that supports, in part, “the prevention of and caring for

victims of sexual abuse.”48 Using donor funds to become a grant-making

organization dedicated in part to victims of sexual abuse is similarly contrary to the

donors’ intent in and purposes for giving to RZIM

      Further, the Administrator of the Estate continues to deny that Zacharias

could have ever engaged in sexual misconduct, publicly defending Zacharias’s




46
   Sohn Dec. ¶ 9.
47
   Id.
48
   Id. ¶ 10.
                                          15
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 20 of 25




name and reputation and signaling that she would undoubtedly use all available

resources to defend any claims of Zacharias’s wrongdoing.49

      These actions and inactions call into question Defendants’ financial viability

and suggest it is highly likely Defendants will conceal, waste, or diminish the value

of their property and assets unless Plaintiffs act now to do whatever is necessary to

manage and safeguard the property.

      Given that RZIM is now dedicating funds to consultants and a consulting

firm to manage the fallout from Zacharias’s sex abuse scandal, and given the

Administrator’s staunch defense of Zacharias to this day, it is highly unlikely that

Defendants would ever voluntarily return the donated funds they received from

Plaintiffs and putative Class Members through deceit.

      Plaintiffs do not yet have access to Defendants’ financial records, and it is

reasonable to conclude there exists an imminent and increasing risk that any

remaining assets Defendants hold will be dissipated or concealed long before this

Court enters final judgment in this case. Plaintiffs and putative Class Members

could be left with a victory in name only, unable to collect on a hard-fought

judgment.



49
  Margie Zacharias, Email published to https://defendingravi.com/ (last visited
July 12, 2021).
                                         16
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 21 of 25




      C.     Plaintiffs’ Discovery Requests are Narrowly Tailored

      A request for expedited discovery should be granted where the proposed

discovery requests are narrowly tailored to the issues that may be raised in a

motion for a preliminary injunction. See Commissariat a l’Énergie Atomique v.

Dell Computer Corp., No. 03-CV-484-KAJ, 2004 WL 406351 at *1 (D. Del.

March 3, 2004) (granting motion for expedited discovery) (citing Educata Corp. v.

Scientific Computers, Inc., 599 F. Supp. 1084, 1088 (D. Minn. 1984), aff’d in part,

rev’d in part on other grounds, 746 F.2d 429 (8th Cir. 1985) (granting motion for

expedited discovery because it would “better enable the court to judge the parties’

interests and respective chances for success on the merits at a preliminary

injunction hearing.”)).

      The discovery requests here are limited in scope to information relevant to a

future motion for a preliminary injunction or other relief that may be taken to

protect Defendants’ property and assets from further misuse and improper

diversion. In sum, these discovery requests include interrogatories, document

requests, and Rule 30(b)(6) deposition notices pertaining to the following: RZIM

records of donations during the class period; RZIM payments to Zacharias during

the class period; RZIM and Touch of Hope payments to any massage therapist

and/or employees of a massage spa during the class period; the identities of any

                                         17
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 22 of 25




witnesses with knowledge of RZIM finances and accounting during the class

period to present; an accounting of RZIM funds used for any legal defense of

Zacharias, for any response to allegations made by Lori Anne Thompson, and for

any response to the sexual misconduct allegations, including, but not limited to, the

hiring of Guidepost Solutions and any other consultant or victim-advocate; and any

RZIM payments made to other ministries, churches, charitable organizations, or

other entities during the class period and to present.

      In addition, Plaintiffs and the putative Class will be entitled to seek this

discovery as a matter of course pursuant to the Federal Rules of Civil Procedure

and seek only to do so on an expedited basis. As a result, Defendants will suffer no

undue prejudice if the Court requires them to respond to the discovery requests in

an expedited fashion. See Qwest Commc'ns Int’l, supra, 213 F.R.D. at 420.

II.   AN IMMEDIATE HEARING ON PLAINTIFFS’ MOTION FOR

      EXPEDITED DISCOVERY IS WARRANTED.

      Due to the exigent circumstances underlying Plaintiffs’ Motion, Plaintiffs

respectfully request that this Court conduct an immediate hearing on the Motion.

Upon a written motion showing good cause for the request, the Court can waive

the ordinary response time requirements of Local Rule 7.1 and hold “an immediate

hearing on any matter requiring such expedited procedure.” N.D. Ga. L.R. 7.2(B).

                                          18
        Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 23 of 25




This Local Rule and the discretionary power it affords the Court are consistent

with the Court’s “inherent power” to manage its docket in the interest of efficiency

for all parties, including the Court. L.E.A. Dynatech, Inc. v. Allina, 49 F.3d 1527,

1530 (Fed. Cir. 1995).

         As discussed herein and in the Complaint, Defendants reaped tens of

millions of dollars per year, representing that it used and would use those

donations to support Christian ministry.50 In reality, RZIM and Zacharias were

engaged in activities diametrically opposed to Christianity and diverted funds from

ministry efforts to finance Zacharias’s sexual abuse of women.51 Now without its

charismatic leader—and facing publicized and true sex abuse allegations—

Defendants are not ministering Christianity with an apologetic mission and do not

appear to be engaged in direct fundraising efforts. Nevertheless, RZIM is

continuing some business operations with hired consultants to chart a path forward.

These circumstances suggest that Defendants’ financial viability is tenuous. Thus,

Plaintiffs and putative Class Members have reason to believe that their interests in

Defendants’ property and assets is imperiled and that Defendants are, or

imminently will be, engaged in the process of wasting, concealing, or otherwise



50
     Complaint, ¶¶ 2, 3, 19–23.
51
     Id. at ¶¶ 2, 3, 24–28.
                                          19
      Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 24 of 25




diminishing whatever portion of the donated funds remain, preventing Plaintiffs

and putative Class Members from ever collecting on their meritorious claims.

      Accordingly, Plaintiffs respectfully request that the Court waive the time

requirements for Defendants’ response to the Motion for Expedited Discovery and

schedule an immediate hearing on the matter to prevent further harm and delay.

                                 CONCLUSION

      Based on the foregoing, Plaintiffs respectfully request that the Court enter an

Order directing Defendants (1) to respond to Plaintiffs’ written discovery requests

and produce documents in response to Plaintiffs’ requests for production within 14

days after entry of the requested order; and (2) to make themselves available for

deposition, at a mutually convenient time, between 21 and 35 days after entry of

the requested order. Moreover, in light of the exigent circumstances underlying this

Motion, Plaintiffs further request that the Court waive the time requirements for

Defendants to respond to the Motion and immediately schedule a hearing on the

matter.

DATED: August 25, 2021
                                       By:    /s/ Michael L. McGlamry
                                              Michael L. McGlamry
                                              Georgia Bar No. 492515
                                              POPE MCGLAMRY, PC
                                              3391 Peachtree Road, Suite 300
                                              PO Box 19337 (31126-1337)

                                         20
Case 1:21-cv-03161-TWT Document 18-1 Filed 08/25/21 Page 25 of 25




                                    Atlanta, GA 30326
                                    Telephone: (404) 523-7706
                                    Facsimile: (404) 524-1648
                                    efile@pmkm.com

                                    Brad R. Sohn
                                    Florida Bar No. 98788
                                    Admitted Pro Hac Vice
                                    THE BRAD SOHN LAW FIRM,
                                    PLLC
                                    1600 Ponce De Leon Blvd.
                                    Suite 1205
                                    Coral Gables, FL 33134
                                    Telephone: (786) 708-9750
                                    Facsimile: (305) 397-0650
                                    brad@bradsohnlaw.com

                                    Graham LippSmith
                                    Admitted Pro Hac Vice
                                    MaryBeth LippSmith
                                    Admitted Pro Hac Vice
                                    Jaclyn L. Anderson
                                    Admitted Pro Hac Vice
                                    LIPPSMITH LLP
                                    555 S. Flower Street, Suite 4400
                                    Los Angeles, CA 90071
                                    Telephone: (213) 344-1820
                                    Facsimile: (213) 513-2495
                                    g@lippsmith.com
                                    mb@lippsmith.com
                                    jla@lippsmith.com

                                    Attorneys for Plaintiffs




                               21
